Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
 Claim 14, dependent on claim 12, recites the limitations “the first mounting member” and “the second mounting member form”.  There is insufficient antecedent basis for these limitations in the claim because these limitations are not present in claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 16-17, 20, 22, 24-26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Barbera-Guillem (US20030040104A1 published 02/27/2003; hereinafter Barbera) in view of Rajagopalan et al (US20160083272A1 published 03/24/2016; hereinafter Raj).
Regarding claim 1, Barbera teaches a device for storing, incubating or manipulating biological samples (securely storing biological samples – abstract), comprising 
a sample chamber (cell culture device 22 – Fig 3), 

a holder (handling device 40 capable of lifting, lowering, tilting, or raising – paragraph 40), a UV light source (para 66, fig. 8, ref. 140) positioned next to the holder (para 66; the UV light source is placed within the biochamber which houses the handling device 40).  
wherein a sidewall (ceiling 8 – Fig. 2) of the irradiation chamber comprises a first mounting member (base unit 48 is affixed to ceiling 8 – Fig. 2 and paragraph 54) and 
wherein the holder (handling device 40) comprises a second mounting member (a base unit 48 – Fig. 2) configured to interact with the first mounting member for pre-mounting the holder to the sidewall (handling device 40 comprises a base unit 48 and fixed to the base unit 48 and wall of the biochamber – Fig. 2).
Although, Barbera does not explicitly teach a UV light source mounted to the handling device, Barbera teaches a sterilization means 140 can be lamps capable of emitting ultraviolet light positioned in the biochamber (paragraph 66).  Barbera also teaches that one or lamps are positioned in the biochamber of the automated cell management systems so that the components (e.g., storage array, processing station, handling device, and the like – paragraph 66) and desired surfaces (e.g., walls, floor, and the like – paragraph 66) within the biochamber that are desired to be sterilized may be exposed to the mitted UV light.  It would have been obvious to one of ordinary skill in the art to rearrange/mount the UV lamp to the handling device 40 to bring the UV source closer to the storage array 20 in order to facilitate cleaning and sterilization. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
However, Barbera does not teach wherein the irradiation chamber includes in an interior a reflector for reflecting UV light from the UV source, wherein the reflector has a curved configuration.
Raj teaches a UV light based purification device for analytical and pharmaceutical applications wherein the irradiation chamber (main cylinder tube 1B – Fig. 3) includes in an interior a reflector (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Barbera, with the parabolic reflectors, taught by Raj, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Barbera and Raj both teach analytical devices with UV emitters.
Regarding claim 2, Barbera, modified by Raj, teaches the device of claim 1, wherein the first mounting member (a base unit 48 is affixed to ceiling 8 – Fig. 2 and paragraph 54) and the second mounting member (a mechanical arm 42 – Fig. 2) are configured for fixing and immobilizing, the holder to the sidewall (handling device 40 comprises the mechanical arm 42 attached to the a base unit 48 and wall of the biochamber – Fig. 2).
Regarding claim 3, Barbera, modified by Raj, teaches the device of claim 1. 
Although Barbera does not explicitly teach wherein the holder is mountable and/or mounted to an outer face of the sidewall of the irradiation chamber, Barbera teaches a handling device 40 mounted to the inside wall of a biochamber and a discharge station 80 mounted to the outside of the biochamber. One of the ordinary skill would expect that the handling device 40 is mountable to the outside surface of the biochamber because both inside and out faces of the biochamber are capable of mounting equipment and have the same structure.
Regarding claim 4
Regarding claim 16, Barbera, modified by Raj, teaches the device of claim 1, comprising a fixing member configured for final mounting (screws or bolts threadingly engage to secure upper cover plate and support plate to the cell culture device – paragraph 45).
Although Barbera does not teach that the screws or bolts are configured for fixing and immobilizing the holder to the irradiation chamber, it would have been obvious to one of ordinary skill in the art before the effective filing date to secure the base unit 48 to the biochamber with screw or bolts to simplify parts compatibility. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Barbera teaches that the cover plate and support plate are attached to the cell culture device via screws or bolts.
Regarding claim 17, Barbera, modified by Raj, teaches the device of claim 16, wherein the fixing member is a screw (screws or bolts threadingly engage – paragraph 45), wherein the holder comprises a hole and wherein the sidewall comprises a threaded hole for receiving the screw (one of ordinary skill would understand that the holes for receiving the screw are inherently part of the threaded connection taught by Barbera).
Regarding claim 20, Barbera, modified by Raj, teaches the device of claim 1, wherein at least one of the sidewall of the irradiation chamber (openings in ceiling 8 – Fig. 2) and the holder comprises a slit for focusing light from the UV light source into the irradiation chamber (openings in ceiling 8 are capable of focusing light – Fig. 2).
Regarding claim 22, The device of claim 17, wherein the reflector is mounted to an inner face of the sidewall by at least one distance piece.
Regarding claim 24, Barbera, modified by Raj, the device of claim 1, wherein the reflector has a cylindrical configuration (end cap 2C as a reflector, parabolic or circular – Fig. 3), and wherein the UV light source and/or the slit preferably is positioned in the central axis of the cylindrical configuration of the reflector (UV-light source 7A is in the central axis of the end cap – Figs. 1-2) (end caps, i.e. the ring 
Regarding claim 25, Barbera, modified by Raj, teaches the device of claim 1, wherein the reflector (end cap 2C as a reflector, parabolic or circular – Raj Fig. 3) and an inner face of the sidewall of the irradiation chamber (main cylinder tube 1B – Raj Fig. 3) define a passageway for air (the main cylinder tube and end caps form a chamber capable of passing air – Raj Figs.1-3).
Regarding claim 26, Barbera, modified by Raj, teaches the device of claim 25, wherein at least one lateral edge of the reflector is at a distance from the inner face of the sidewall (end cap 2C has an edge a distance away from the main cylinder tube 1B – Fig. 3) for forming at least one of an entry and an exit for air into or out of the passageway (end cap 2C has a port 3B capable of allowing entry or exit for air – Raj Fig. 3).
Regarding claim 38, Barbera, modified by Raj, teaches the device according to claim 1, wherein the device is an incubating device (a mechanism for incubating cells comprising a housing – paragraph 10) or shaking device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barbera, modified by Raj, in view of German et al (US20190283029A1 published 09/19/2019; hereinafter German).
Regarding claim 5, Barbera, modified by Raj, teaches the device of claim 1.
However, Barbera, modified by Raj, does no teach wherein the holder is thermally insulated.
German teaches wherein the holder (a housing having insulated walls and mounting positions – paragraph 43) is thermally insulated. It would be advantageous to insulate the housing to prevent transferring heat to items in the mount.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handling device 40, as taught by Barbera as modified Raj, by adding the insulation, taught by German, to prevent transferring heat from the handling device 40 to the cell culture devices 22. One of .
Claims 6-15 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Barbera, modified by Raj, as applies to claim 1, in view of Kempf et al (US20100232905A1 published 09/16/2010; hereinafter Kempf).
Regarding claim 6, Barbera, modified by Raj, teaches the device of claim 1. 
However, Barbera, modified by Raj, does not teach wherein the first mounting member (base unit 48) is a stud, and wherein the second mounting member is an aperture for receiving the stud. 
Kempf teaches wherein the first mounting member (stud 10 with a head portion 24 – Fig. 4) is a stud, and wherein the second mounting member (a clip 40 with a clamping portion 44 – Fig. 4) is an aperture for receiving the stud (the clip 40 has a hole in the middle to accommodate the stud 10 – Fig. 4). It would be advantageous to use a stud and clip mounting system to make the device modular and facilitate assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and handling device, as taught by Barbera as modified by Raj, with the stud and clip mounting system, taught by Kempf, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because stud and clip mounting attachment methods are well known in the art.
Regarding claim 7
Regarding claim 8, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 6, wherein the aperture is a countersunk aperture (top of the hole accommodating the stud 10 is countersunk – Kempf Fig. 4).
Regarding claim 9, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 7, wherein the section of the boundary of the aperture comprises an inclined plane (a inclined surface in hole of the clip 40 contacts the stud 10 – Kempf Fig. 4) configured such that a relative movement of the inclined plane and the protrusion engaging behind the inclined plane creates a mechanical advantage to tighten the holder against the sidewall (a clip 40 having been pushed laterally 42 onto the stud 10, as a result of which the object 34 is fixed onto the workpiece 32 – Kempf paragraph 41).
Regarding claim 10, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 6, wherein the aperture is a keyhole (the hole in the clip 40 is a keyhole – Kempf Figs. 3-4).
Regarding claim 11, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 10, wherein the keyhole has an, preferably circular, entry section for receiving the protrusion of the stud (the hole accommodating the stud 10 has a long rectangular slot for receiving the head portion 24 – Kempf Fig. 4) and a slide section adjacent to the entry section (the clamping portion 44 is capable of sliding under the stud 10 – Kempf Figs. 3-4) (a clip 40 having been pushed laterally 42 onto the stud 10 through the long rectangular slot – Kempf paragraph 41 and Fig. 3), wherein a width of the slide section is smaller than a dimension of the protrusion of the stud (clamping portion 44 is narrower than the head of the stud 10 – Kempf Figs. 3-4).
Regarding claim 12, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 11, wherein the stud (stud 10 – Kempf Fig. 4) and the keyhole (the hole accommodating the stud 10 – Kempf Fig. 4) are configured such that upon receiving the protrusion of the stud through the entry section a relative movement of the stud and the keyhole enters the stud (a clip 40 having been pushed laterally 42 onto the stud 10 – Kempf paragraph 41) into the slide section so that the protrusion engages 
Regarding claim 13, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 11, wherein the section of the boundary of the aperture comprising the inclined plane is a boundary of the slide section (the clamping portion 44 in the long rectangular slot is at a boundary of the inclined surface of the clip 40 – Figs. 3 and 4).
Regarding claim 14, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 12, the first mounting member (stud 10 with a head portion 24 – Kempf Fig. 4) and the second mounting member form (a clip 40 with a clamping portion 44 – Kempf Fig. 4) at least one of a clip connection (the stud 10 and the clip 40 forms a clip connection – Kempf Fig. 4) and a snap fit connection.
Regarding claim 15, Barbera, as modified by Raj modified by Kempf, teaches the device of claim 14, wherein the boundary of the slide section at a distal end from the entry section (the clamping portion 44 in the long rectangular slot is at a boundary of the inclined surface of the clip 40 – Figs. 3 and 4) comprises an indentation for receiving at least part of the protrusion (head portion 24 of the stud 10 engages a clamping portion 44 of the clip 40 – Figs. 3 and 4) to form the clip connection (the stud 10 and the clip 40 forms a clip connection – Kempf Fig. 4) or snap fit connection. 
Regarding claim 34, Barbera, as modified by Raj modified by Kempf, teaches the device according to claim 6, wherein the stud is a pin (stud 10 is a pin – Kempf Fig. 2), a peg or a standoff.
Regarding claim 35, Barbera, as modified by Raj modified by Kempf, teaches the device according to claim 7, wherein the protrusion (head portion 24 of the stud 10 – Kempf Fig. 1) is a head.
Regarding claim 36
Regarding claim 37, Barbera, as modified by Raj modified by Kempf, teaches the device according to claim 12, wherein the relative movement of the stud and the keyhole enters a neck part of the stud into the slide section (the clamping portion 44 slides under the stud 10 to the shank portion 12 of the stud – Kempf Figs. 3 and 4).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barbera, modified by Raj, as applies to claim 1, in view of Warner (US20070264167A1 published 11/15/2007)
Regarding claim 18, Barbera, as modified by Raj, teaches the device of claim 1, wherein the cell culture device 22 comprises two access ports 26, each sealed by a resealable elastomeric septum.
However, Barbera, as modified by Raj, does not teach a wherein a seal is arranged between a contact surface of the holder and the sidewall of the irradiation chamber.
Warner teach a receptacle for cups wherein a seal is arranged between a contact surface of the holder (rim of cup 11 – Fig. 12) and the sidewall (half receptacle 70 – Fig. 12) of the irradiation chamber (a compressible seal might be made from many materials, including polyethylene or polyurethane cellular foam – paragraph 48). It would be advantageous to use a polyethylene or polyurethane for tight connections in order to maintain a sterile environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the attachment between the base unit and biochamber, as taught by Barbera as modified by Raj, with the polyethylene or polyurethane seal, taught by Warner, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because modified by Barbera, Raj, and Warner all teach sealed containers.
Regarding claim 19, Barbera, as modified by Raj modified by Warner, teaches the device of claim 18, wherein the seal is at least one of a foam seal, a urethane seal and a self-lubricating seal (a compressible seal might be made from many materials, including polyethylene or polyurethane cellular foam – Warner paragraph 48).
Response to Arguments
Applicant’s addition arguments with respect to the 103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797